DETAILED ACTION
Status of the Claims
Claims 19-20, 24, 26, 34, 37, 55-68 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specifically, the specification did not disclose “wherein the second device comprises a second output device that is configured to output the physiological parameter.”
Therefore, the claim would not be further considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 recites the limitation "the first output device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the first output device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 60-68 are rejected as stated above because due to their dependency from claim 60 they are also indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20, 24, 26, 34, 55, 57-58, 60-68 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus (US 20120108917) in view of Moroney (US 20100179389), in view of Bello (US 20050055242).
Regarding claim 19, Libbus disclosed a patient monitoring system comprising
a first device comprising:
a physiological parameter sensor configured to detect a physiological parameter of a user;
a first output device configured to output an alarm based on the physiological parameter: 
sensors of the device adhered to the patient, increasing monitoring levels can be provided from minimal monitoring, for example of a single patient variable such as heart rate, to advanced monitoring substantially similar intensive care ward monitoring. The system can provide a variety of customized alerts upon detection of a physiological event such as cardiac arrhythmias, heart failure status, renal disorders, low blood oxygen, fetal disorders.
a first transmitter configured to transmit a first signal based on the physiological parameter or the alarm: and
[0092] Monitoring system 10 includes components to transmit data to a local monitoring station 103 and a remote center 106. The local monitoring station 103 can be located in the hospital with the patient, for example at a nurse’s station comprising a central terminal. Remote center 106 can be located in a different building from the patient, for example in the same town as the patient, and can be located as far from the patient as a separate continent from the patient, for example the patient located on a first continent and the remote center located on a second continent. Adherent patient device 100 can communicate wirelessly to an intermediate device 102, for example with a single wireless hop from the adherent device on the patient to the intermediate device. Intermediate device 102 comprises a communication gateway. Intermediate device 102 comprising the communication gateway can communicate with remote center 106 with a connection 104 in many ways. For example, connection 104 may comprise at least one of an internet connection, a cellular connection, or a low power industrial science and medical (hereinafter "ISM") digital radio, for example ZigBee radio and protocol or Bluetooth radio and protocol.
a first receiver configured to receive a second signal: 
[0100] In many embodiments, instructions are transmitted from remote site 106 to a processor supported with the adherent patch on the patient, and the processor supported with the patient can receive updated instructions for the patient treatment and/or monitoring, for example while worn by the patient.
[0131] The mesh network protocol may comprise bidirectional communication, for example such that the adherent devices can receive instructions to collect and transmit data from at least one of the monitoring station or the back end server. A wireless connection 104BA may extend from gateway 102B to gateway 102A. A wireless connection 104CB may extend from gateway 102C to gateway 102B. A wireless connection 104DC may extend from gateway 102D to gateway 102C. Additional connections can be established among the gateways, for example with a ZigBee protocol.
Libbus did not disclose an input device configured to detect a reset signal; and a second transmitter configured to transmit the second signal based on the reset signal, the first output device being configured to terminate the alarm based on the first receiver receiving the second signal.
First, Moroney teaches a biometric monitor wherein [0031] Such a wired or wireless connection 48 can also optionally be used for communicating data to the biometric monitor 10, such as for remotely silencing an alarm, or for remotely changing alarm limits, or for receiving a firmware update, or for receiving configuration information for configuring the biometric monitor 10 respective to a patient.
alert mute key 417 allows the clinician 116 to temporarily silence all audible alerts from the hub 107. Alternate embodiments of the communications hub include a single dedicated wireless module physically within the pump, or a separate module using wireless communications to reach both the pump and server.
 Libbus, Moroney and Bello are considered to be analogous art because they pertain to patient monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an input device configured to detect a reset signal; and a second transmitter configured to transmit the second signal based on the reset signal, the first output device being configured to terminate the alarm based on the first receiver receiving the second signal for Libbus’s system in order to provide more control for caregivers
Regarding claim 20, Libbus disclosed further [0072] Each adherent patient device can measure patient physiological data such as heart rate, impedance based respiration;
[0074] A variety of physiological variables can be continuously monitored and provided to hospital staff with accompanying alerts/alarms. Depending on sensors of the device adhered to the patient, increasing monitoring levels can be provided from minimal monitoring, for example of a single patient variable such as heart rate, to advanced monitoring substantially similar intensive care ward monitoring.
[0034] In many embodiments, each adherent patient device comprises impedance circuitry, electrocardiogram circuitry, accelerometer circuitry, oximetry circuitry and at least one of a temperature sensor or a heat flux sensor. The oximetry circuitry may be configured to measure patient blood oxygen, for example a percentage of oxygen saturation.

Regarding claim 26, Libbus disclosed further [0092] The local monitoring station 103 can be located in the hospital with the patient, for example at a nurse’s station comprising a central terminal.
[0094] Local monitoring station 103 can be in communication with a health care professional, for example a physician 103B located in the hospital, with a communication system 103B1, such as the Internet, an intranet, phone lines, wireless and/or satellite phone, a personal digital assistant, or a pager.
Regarding claim 34, Libbus disclosed further [0012] A local processor system comprises a tangible medium and at least one display disposed at a monitoring station. The local processor system is configured to receive the patient data and display the patient data to a user at the monitoring station.
Regarding claim 55, Libbus disclosed further [0190] A step 255C determines the alert triggers. The alert triggers can be customized based on the patient condition, and the alert target can be determine in response to the patient condition that triggers the alert. The special condition of the patient may comprise at least one of a cardiac condition, a kidney condition or a fetal attending physician or a resident can be notified when the threshold is crossed.
Regarding claim 57, Libbus disclosed further [0072] Each adherent patient device can be configured to pair with additional patient measurement devices, for example a weight scale, blood pressure cuff, and implanted measurement devices.
[0098] System 10 can perform the following functions: initiation, programming, measuring, storing, analyzing, communicating, predicting, and displaying. The adherent device may contain a subset of the following physiological sensors: bioimpedance, respiration, respiration rate variability, heart rate (ave., min., max.), heart rhythm, heart rate variability (HRV), heart rate turbulence (HRT), heart sounds (e.g. S3), respiratory sounds, blood pressure, activity, posture, wake/sleep, orthopnea, temperature/heat flux, and weight.
Regarding claim 58, the claim is interpreted and rejected as claim 19. {see mute key [0159] of Bello}
Regarding claim 60, the claim is interpreted and rejected as claim 19.
Regarding claim 61, the claim is interpreted and rejected as claim 55.
Regarding claim 62, the claim is interpreted and rejected as claim 34.

Regarding claim 64, the claim is interpreted and rejected as claim 19.
Regarding claim 65, the claim is interpreted and rejected as claim 55.
Regarding claim 66, the claim is interpreted and rejected as claim 34.
Regarding claim 67, the claim is interpreted and rejected as claim 34.
Regarding claim 68, the claim is interpreted and rejected as claim 19. 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus (US 20120108917) in view of Moroney (US 20100179389), in view of Bello (US 20050055242), in view of Andre (US 20120245439).
Regarding claim 37, Libbus did not disclose wherein the second device further comprises a haptic feedback device configured to output haptic feedback based on the first signal.
Andre teaches an apparatus for determining critical care parameters wherein [0103] Feedback may also be provided to a user directly through sensor device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration. Additionally, a reminder or alert can be issued in the event that a particular physiological parameter has been detected, such as high lactate levels have been encountered.
Libbus and Andre are considered to be analogous art because they pertain to patient monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art at . 


Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus (US 20120108917) in view of Moroney (US 20100179389), in view of Bello (US 20050055242), in view of Jollota (US 20070258395).
Regarding claim 56, Libbus did not disclose wherein the second device comprises a wrist- wearable device.
Jollota teaches a patient monitor system wherein [0145] FIG. 14 is a screen shot that is suitable for use with a small form factor device, such as a remote control, a watch sized monitor, a portable display-only device, or the like. This screen shot includes a clock display, which is proportionately large for readability. This screen shot also includes a warning display, which may be accompanied by a suitably generated alert or alarm. Here, the warning includes text that indicates a low insulin reservoir condition for the monitored infusion pump. In example embodiments, this screen shot can be displayed on the infusion pump itself, on a remote device within the local infusion system, and/or on a network-based monitoring device. (a watch sized monitor thus a wrist- wearable device}
Libbus and Jollota are considered to be analogous art because they pertain to patient monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the claimed invention to incorporate the second device comprises a wrist- wearable device for Libbus’s device as an alternative embodiment in order to provide portability. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20, 24, 26, 34, 37, 55-58, 60-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685